DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "at that side" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially parallel” in claims 1 and 10, lines 19-20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if it is parallel or how far off from parallel.
Claim 2 recites the limitation “the radius” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the distance between" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the distance from" in lines 5, 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "at that side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the way" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "in the case of" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4 and 6-8 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent No.: 9,605,908 hereinafter “Kim”) in view of Hancok (US Publication No.: 2011/0036551).
With respect to claims 1 and 10, Kim discloses a heat exchanger comprising multiple fins (as per claim 10)(Fig. 1, heat exchange 10 has fins 30) the multiple fins being arranges side by side, (as per claim 10)(Fig. 1) with adjacent fins being space apart by a certain distance (as per claim 10)(Fig. 1, fins 30 are spaced apart), wherein each fin (as per claim 10) or a fin (as per claim 1)(Fig. 2, 100) for a heat exchanger (Fig. 1), wherein: the fin (as per claim 1) or multiple fins (as per claim 10) comprises multiple fin subunits (Fig. 2, subunit 140 and 150 around each hole 110), the multiple fin subunits being arranged in multiple rows (Fig. 5, multiple rows), and the fin subunits in two adjacent rows being arranged in an offset fashion (Fig. 5, subunits are offset), wherein each of the fin subunits comprises: a first direction center line and a second direction center line (Fig. 2, horizontal and vertical center lines for the hole 110), the second direction center line being perpendicular to the first direction center line (vertical and horizontal); a hole (110), the hole being located at a central part of the fin subunit (Fig. 2, hole 110 is at the center); four fenestrated zones (two zones 140 and two zones 150), with two adjacent fenestrated zones in the four fenestrated zones being arranged as mirror images of each other (Fig. 2, 140 and 150 are mirror images), centered at the first direction center line or the second direction center line therebetween (Fig. 2); a flat zone (121), the flat zone comprising a hole periphery flat zone (Flat zone around the hole 110), the hole periphery flat zone (251) being disposed between the hole (Fig. 2) and each of the four fenestrated zones (Flat zone around hole is between the hole and 140 and 150); wherein each of the four fenestrated zones comprises a first boundary (inner edges of 140 and 150 closest to the hole), a second boundary (opposite edges of the inner edge), a third boundary (outer edges horizontally) and a fourth boundary (inner edges horizontally), wherein the first boundary is located at that side of each of the four fenestrated zones which faces the hole (Fig. 2), the second boundary is located at that side of each of the four fenestrated zones which faces away from the hole (Fig. 2), and the third boundary and the fourth boundary extend in a direction substantially parallel to the first direction center line (Fig. 2); wherein the first boundary forms a demarcation line between the hole periphery flat zone and each of the four fenestrated zones (Fig. 2), and multiple tubes (as per claim 10)(Fig. 1, tubes 50), each tube in the multiple tubes extending through the multiple fins via the hole of each of the fins (as per claim 10)(Fig. 1, tubes 50 extend through the holes of fins 30).
Kim does not disclose and at least a portion of the first boundary is an elliptical arc or a circular arc that is not concentric with the circle center of the hole (201).
Hancock teaches an oval shape base region around a hole and a first boundary (Para 0019 and Fig. 1, oval base 104). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first boundary of Kim to be oval as taught by Hancock to increase turbulence neat the collars and increase heat transfer (Para 0019).
With respect to claim 2, Kim and Hancock teach the fin of claim 1 as discussed above. Hancock also teaches wherein: the first boundary is a first circular arc structure that is not concentric with the circle center of the hole, and the radius of the first circular arc structure is R1 (Fig. 1, oval 104 has a radius). 
With respect to claim 3, Kim and Hancock teach the fin of claim 2 as discussed above. Kim also discloses wherein: the distance between the third boundary and the first direction center line is greater than the distance between the fourth boundary and the first direction center line (Fig. 2), the first boundary comprises a first endpoint intersecting the third boundary (Fig. 2, endpoint at D1), the distance from the first endpoint to the second direction center line is Lp (Fig. 2), the distance from the first endpoint to the first direction center line is Lfix (Fig. 2), and the distance from an intersection point of an extension line of the first boundary with the first direction center line to the second direction center line is Lmid (Fig. 2), wherein the hole has radius R (Fig. 2), and wherein R1, Lp, Lfix and Lmid are determined according to R (Figs 6-8).
With respect to claim 4, , Kim and Hancock teach the fin of claim 3 as discussed above. Kim disclose that the radius and fin distance and lengths can vary depending upon a desired heat transfer rate (Col. 7, lines 40-Col. 9, line 10. Therefore, the R1/R, Lp/R, Lfix/R and Lmid/R is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the heat exchange percentage can vary and operation time can vary depending upon the dimensions and ratios. Therefore, since the general conditions of the claim, i.e. that the dimensions and ratios can vary, were disclosed in the prior art by Kim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have R1/R is 1.74-2.7, Lp/R is 0.317-0.451, Lfix/R is 1.8-1.95 and Lmid/R is 1.4-1.65. 
With respect to claim 5, Kim and Hancock teach the fin of claim 3 as discussed above. Kim also discloses wherein: the flat zone further comprises a second edge flat zone (Fig. 2, edges at 121), the second edge flat zone being located at that side of each of the four fenestrated zones (Fig. 2, flat zone edges in 121 around 140 and 150) which faces away from the hole (Fig. 2), and the second edge flat zone extending all the way over the fin subunit in a direction parallel to the second direction center line (Fig. 2).
With respect to claim 6, Kim and Hancock teach the fin of claim 5 as discussed above. Kim also discloses wherein: the second boundary forms a demarcation line between each of the four fenestrated zones and the second edge flat zone (Fig. 2, 121), wherein the second boundary is a second circular arc structure of radius R2 (Fig. 9, radius B2), and a certain gap exists between the circle center of the second circular arc structure and the circle center of the hole (Fig. 9).
With respect to claim 7, Kim and Hancock teach the fin of claim 6 as discussed above. Kim also discloses wherein: an extension line of the second boundary has a first intersection point with an edge (Fig. 9) of the fin subunit (Fig. 9, edge at a1), the edge being parallel to the first direction center line (Fig. 9); the distance from the first intersection point to the second direction center line is Lin (Fig. 9);  an extension line of the second boundary has a second intersection point (Fig. 9, edges at b2) with the first direction center line, and the distance from the second intersection point to the second direction center line is Lout (Fig. 9); wherein the hole has radius R (Fig. 9), and wherein R2, Lin and Lout are determined according to R (Figs. 6-8).
With respect to claim 8, Kim and Hancock teach the fin of claim 6 as discussed above. Kim also discloses that the radius and fin distance and lengths can vary depending upon a desired heat transfer rate (Col. 7, lines 40-Col. 9, line 10. Therefore, the R2/R, Lout/R and Lin/R is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the heat exchange percentage can vary and operation time can vary depending upon the dimensions and ratios. Therefore, since the general conditions of the claim, i.e. that the dimensions and ratios can vary, were disclosed in the prior art by Kim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have R2/R is 4.6 — 11.2, Lout/R is 1.858 — 2.315, and Lin/R is 1.89 — 2.2.
With respect to claim 9, Kim and Hancock teach the fin of claim 5 as discussed above. Kim also discloses wherein: in each row of the fin subunits, adjacent said fin subunits are connected by means of the second edge flat zones (Fig. 5); in the case of two adjacent rows of the fin subunits, one of the rows of the fin subunits and the other row of the fin subunits are offset by approximately half a fin subunit (Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763